Case 1:09-cr-00466-BMC-RLM Document 551 Filed 01/15/19 Page 1 of 5 PageID #: 6747
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  GMP:ASF/BCR                                        271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201



                                                     January 15, 2019


  TO BE FILED UNDER SEAL

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:    United States v. Joaquin Archivaldo Guzman Loera
                       Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                 The government respectfully submits this letter in connection with the trial in
  the above-referenced matter. The government moves in limine to preclude cross-examination
  of Alexander Cifuentes-Villa, the cooperating witness currently on the stand, in regard to a
  line of inquiry that is marginally probative, irrelevant to Cifuentes-Villa’s character for
  truthfulness, and evidently pursued by defense counsel only in order to generate press coverage
  and jury interest about persons not on trial and the irrelevant motivations of foreign
  governments.

  I.     Background

                 In his opening statement, defense counsel promised the jury that the trial would
  reveal salacious detail about bribery of high-ranking persons, including multiple presidents of
  Mexico:

                How did [Mayo Zambada] get away being the biggest narco trafficker
                on the planet whose name you never even heard of? I’m going to tell
                you why: he pays for it. He bribes the entire government of Mexico,
                including up to the very top: the current president of Mexico. And for
                good measure, the previous one as well.
Case 1:09-cr-00466-BMC-RLM Document 551 Filed 01/15/19 Page 2 of 5 PageID #: 6748




                 I’m going to say that again with some emphasis: the current and former
                 presidents of Mexico received hundreds of millions of dollars in bribes
                 from Mayo, according to the Government’s witnesses.

  Tr. 585:1-10 (Nov. 13, 2018). Counsel for the defendant did not, at the time, indicate which
  witnesses they expected to offer the testimony that Mayo Zambada had supposedly paid
  hundreds of millions of dollars in bribes to “current and former” Mexican presidents.

                 The defense’s opening promptly became the subject of motions practice, as the
  government moved that evening to strike the defendant’s opening statement then in progress.
  See Dkt. No. 444. In argument on that motion the next day, defense counsel proffered that the
  relevance of that line of argument was that “Mayo Zambada framed Guzman, made all of his
  efforts to keep a target on Guzman while he remained free . . . [and] he did this by bribing the
  Mexican government to help him.” Tr. 607:2-6 (Nov. 14, 2018). The Court denied the
  government’s motion to strike, but noted that the argument was “misleading to the jury,”
  because it “distracts [] from the guilt or innocence of the defendant, which is what they have
  to determine.” Tr. 610:16-19.

                 Relatedly, a few days later the government moved to preclude the defense from
  inquiring of cooperating witness Jesus Reynaldo Zambada Garcia as to a bribe allegedly paid
  to the current president of Mexico. See Dkt. No. 451. As the government explained in its
  motion, the defense’s planned cross-examination was misleading, because the bribe in
  question had been paid to an individual associated with the failed presidential campaign, over
  a decade ago, of the current president of Mexico. See id. at 2. The bribe was not paid, as the
  defense had promised, to the current president.

                  In argument on that motion, the Court noted that defense counsel had mentioned
  the bribery of Mexican presidents by Mayo Zambada in the opening statement, and defense
  counsel responded that the current president of Mexico had not been the subject of his opening:
  “I did not say that that putative president[ial] candidate received the money. I said the last two
  presidents of Mexico, which is Calderon and Pena Nieto.” Tr. 1022:4-6 (Nov. 20, 2018).
  Critically, defense counsel revealed for the first time the identity of the government witness
  whom he expected would offer the testimony, saying, “that’s what Alex Cifuentes said in the
  3500 [material].” Id. at 1022:6-7. Thus, defense counsel confirmed that only Alexander
  Cifuentes was expected to offer testimony to support the argument made in the opening
  statement that Mayo Zambada had bribed the former president of Mexico.

                 In the courtroom on January 15, 2019, cross examining Alexander Cifuentes-
  Villa, defense counsel elicited a direct contradiction of what he had promised the jury in his
  opening statement, also contradicting his assurance to the Court that what “Alex Cifuentes said
  in the 3500” supported his opening statement about Mayo Zambada’s payment of bribes to
                                                  2
Case 1:09-cr-00466-BMC-RLM Document 551 Filed 01/15/19 Page 3 of 5 PageID #: 6749




  Mexican presidents. Specifically, defense counsel elicited from Cifuentes-Villa that the
  defendant had paid a $100 million bribe to the former president of Mexico. This testimony
  matched the 3500 document that defense counsel showed to the witness to refresh recollection
  – a document that nowhere indicates or even suggests that Zambada, rather than the defendant,
  had paid the bribe in question, as defense counsel promised the jury in opening statements.
  See 3500-HACV-32 ¶ 19. The government did not elicit any testimony about this particular
  alleged bribery by the defendant on direct examination of Cifuentes-Villa.

                 At the end of the afternoon trial session on January 15, 2019, defense counsel
  began to question Cifuentes-Villa about a former high-ranking Colombian police officer
  named Oscar Naranjo, who served as Colombia’s Vice President until August of
  2018. According to a DEA-6 of an interview conducted of Cifuentes-Villa in late February
  2016, Naranjo provided the Cifuentes family with protection, and obtained payment by
  Cifuentes-Villa’s now-deceased brother, Francisco. See 3500-HACV-28 ¶ 42. The interview
  notes also report that Cifuentes-Villa stated that Francisco maintained a hard drive containing
  scans of all checks given to Naranjo, stated that Naranjo once threatened Francisco’s wife with
  turning over the entire Cifuentes-Villa family over to the authorities, and stated that Naranjo
  asked the defendant in 2008 for a $2.8 million dollar payment to allow the defendant to
  continue working with the Medellin Cartel.

                 There is no indication in the notes, nor is the government aware, of the ultimate
  source of this last allegation. However, the allegation does not relate to the Cifuentes-Villa
  family, which was not part of the Medellin Cartel. According to a DEA-6 of an interview
  conducted of Cifuentes-Villa on June 13, 2018, Naranjo was also bribed at some indeterminate
  time by the North Valley Cartel. The North Valley Cartel, too, is another drug trafficking
  organization separate and apart from the Cifuentes family. The government elicited none of
  this information from Cifuentes-Villa during his direct examination.

  II.    Argument

                 Further cross-examination of Cifuentes-Villa regarding the alleged bribe to the
  former Mexican president, or cross-examination as to the defendant’s alleged bribe to Naranjo,
  should be precluded under Federal Rules of Evidence 402 and 403, which allow exclusion of
  otherwise relevant evidence if its “probative value is substantially outweighed by the danger
  of unfair prejudice, confusion of the issues . . . , or by considerations of undue delay, waste of
  time, or needless presentation of cumulative evidence.” United States v. Figueroa, 548 F.3d
  222, 229 (2d Cir. 2008).

                The government does not dispute the defendant’s right to cross-examine
  Cifuentes-Villa about Cifuentes-Villa’s own prior bad acts, including those involving bribery
  and public corruption. But the information contained in the reports of Cifuentes-Villa’s prior
                                                  3
Case 1:09-cr-00466-BMC-RLM Document 551 Filed 01/15/19 Page 4 of 5 PageID #: 6750




  interviews and the defense’s apparent intended lines of inquiry are not proper impeachment
  material. First, the defendant’s alleged bribes of the highest levels of the Mexican and
  Colombian governments did not involve Cifuentes-Villa. They cannot, therefore, bear on his
  credibility. Even assuming for the sake of argument that Cifuentes-Villa had personally bribed
  the former president of Mexico or the former vice president of Colombia, the defense has
  already elicited that Cifuentes-Villa bribed a number of individuals during the course of his
  drug trafficking career, so any additional evidence of his bribes would be cumulative. 1

                 Second, as for the allegations contained in Cifuentes-Villa’s Section 3500
  material that Naranjo asked the defendant for bribes, there is no valid ground for eliciting this
  information on cross-examination. Cifuentes-Villa’s statements on this score have not
  changed over time, nor has Cifuentes-Villa testified about these allegations on direct
  examination, so there is no prior inconsistency to elicit. And the alleged bribes do not relate
  to the witness, so questioning the witness would not be probative of any bias.

                 Indeed, it is now apparent that the only plausible reason for defense counsel to
  elicit evidence of bribery of presidents and vice presidents of foreign countries is to create a
  public sideshow in an attempt to damage United States foreign relations and publicly damage
  the Mexican president who extradited him, in retaliation for his current prosecution. Such
  motivations are the only explanation for the fact that defense counsel elicited testimony that
  directly contradicts his own opening statement, in which he claimed that Mayo Zambada, not
  the defendant, paid the bribes in question to Mexican presidents. These bribery allegations are
  also irrelevant to the defendant’s guilt or innocence of the crimes charged, and therefore do
  not fairly bear on the issues before the jury.

  III.   Conclusion

                 For the foregoing reasons, the Court should preclude cross-examination of
  Cifuentes-Villa on the topics described above and preclude the defense from arguing these
  matters in closing argument.




                1
                   To the extent that the testimony about alleged inconsistencies between
  Cifuentes-Villa’s various proffer sessions on this subject are conceivably relevant, the
  government notes that the Court on January 15 noted that defense counsel was “going far
  beyond” the alleged inconsistency and that defense counsel asserted he had arrived at his last
  question on the subject. There is no basis to revisit the testimony on further cross-examination.

                                                 4
Case 1:09-cr-00466-BMC-RLM Document 551 Filed 01/15/19 Page 5 of 5 PageID #: 6751




  IV.    Sealing is Appropriate

                  Sealing of this motion is warranted in order to avoid the release of misleading
  information calculated to damage the diplomatic relationships between the United States and
  foreign governments. Among other things, harm to the government’s relationships with
  foreign governments could negatively impact foreign governments’ willingness to extradite
  defendants properly charged in United States courts, thereby “impairing law enforcement or
  judicial efficiency.” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995). And
  because the information that the government seeks to preclude is not relevant to the
  defendant’s guilt or innocence, it is not material “relevant to the performance of the judicial
  function” nor does it play a “role . . . in the exercise of Article III judicial power.” Lugosch v.
  Pyramid Co., 435 F.3d 110, 119 (2d Cir. 2006). As the facts set forth herein provide ample
  support for the “specific, on the record findings” necessary to support sealing, Lugosch, 435
  F.3d at 120, the government respectfully requests that the Court permit the government to file
  this motion to limit cross-examination under seal. The defense should also file any response
  under seal until the Court can rule on the government’s sealing request. Should any order of
  the Court regarding this application describe the sealed information in question with
  particularity, rather than in general, the government likewise requests that those portions of
  the order be filed under seal.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       UNITED STATES ATTORNEY
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       ARTHUR G. WYATT, CHIEF
                                                       Narcotic and Dangerous Drug Section
                                                       Criminal Division,
                                                       U.S. Department of Justice

                                                       OF COUNSEL:

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY
                                                       Southern District of Florida

  cc:    Clerk of Court (BMC) (via ECF)
         Defense Counsel (via Email)
                                                  5
